DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/28/20 and 2/14/22 was filed after the mailing date of the Claims on 10/28/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson, et al. [US 20170187539].
As per claim 1:	Thompson teach a flight management method implemented by an avionic system, the method comprising: 
configuring, in the avionic system, an aircraft configuration (config) file as either a separately loadable software file or incorporated in an avionic service accessible by the avionic system [Thompson: para 0052-0061, 0078], wherein an avionic service is implemented by a flight management system (FMS); [Thompson: para 0047-0049; The security/integrity/authentication functions are allocated to grouped system elements which include an aircraft computing system with a hardware-based security engine and connection manager, and a provisioning function to certify credentials for new hardware that needs to communicate with the system. The “flight management system” can be given the broadest reasonable interpretation (BRI) as a computer or platform that manages various data, which may include aircraft or avian content of an aircraft computing system]
when operating the FMS in a normal mode to connect to the config file, corroborating by the FMS using at least one of a set of validation procedures for corroboration of an allowance of access to the config file prior to enabling an execution of a request for content to the config file [Thompson: para 0066-0073, 0077], wherein the set of validation procedures at least comprises: 
validating, by a validation procedure by the FMS, that a user request for a session is authorized based on user identification data retrieved from the config file, validating, by another validation procedure of the FMS, that a client request by an Electronic Flight Bag (EFB) application for a session is authorized based on client identification data retrieved from the config file [Thompson: para 0071-0073; the user would then provide their username and password so as to log in to the aircraft server. The username is checked to determine whether the username is included in the ACL and a session is provided to the user as an access level dictated by the ACL. Processing data requests under the ARINC which defines an aircraft data interface that sources data to Electronic Flight Bags, airborne file servers. The user would request specific information to receive. The UD and user are authenticated using the process outlined with regard to FIGS. 2A and 2B], and in response to the client request by an EFB application, determining by the FMS that an EFB application request is encrypted and performing a decrypt procedure of the EFB application request based on private key data of a private key retrieved from the config file; and [Thompson: para 0048; computing system exchanges public keys with the aircraft computing system to provide a secure manner of validating and encrypting data. See also para 0066; determination by a challenge asking for a public key where upon successful determination, connection downloads data tags and encrypts data. Decryption of data upon successful authentication] 
encrypting, by the FMS, an EFB application response based on public key data of a public key from the config file. [Thompson: para 0066, 0076; connection manager P3 then reads the challenge using the aircraft-side private key of the aircraft server 303. The connection manager P3 responds to the challenge using the cloud connection server C1 public key. Another example, see para 0082; encrypts the download data package with AES cipher block chaining (CBC) and encrypts the AES passphrase with the new aircraft-side public key]
Claim 2:  Thompson: para 0038, 0050; discussing the method of claim 1, further comprising: configuring, in the avionic service, the config file as a connected Aircraft Configuration Database (CACDB) file.
Claim 3:  Thompson: para 0048, 0066; discussing the method of claim 1, further comprising: in a direct setup mode by the FMS to connect to the config file, configuring a setup manager to execute an open-world application in order to make alterations to content of the config file by another validation procedure of a setup manager using a digital signature encrypted by the public key wherein the validation procedure of the setup manager comprises an authentication procedure.
Claim 4:  Thompson: para 0066-0067; discussing the method of claim 3, further comprising: during the authentication procedure of the setup manager, receiving by the FMS, digital signature information to decrypt the digital signature in conjunction with using the private key based on private key data in the config file to enable the decrypt of content of the config file.
Claim 5:  Thompson: para 0065-0066; discussing the method of claim 4, further comprising: after decryption of the digital signature information in the authentication procedure of the setup manager, comparing, by the FMS, a digital signature key based on the digital signature to a private key already in a setup manager's possession wherein if a private key matches the digital signature key, then validating the setup manager's private key.
Claim 6:  Thompson: para 0037; discussing the method of claim 5, further comprising: in response to a setup manager's validation of the private key in the authentication procedure, enabling initiation of a direct setup mode by the setup manager to update content of the config file.
Claim 7:  Thompson: para 0050-0051; discussing the method of claim 1, wherein content of config file comprises a list of parameter attributes, pilot identifications, client identifications, public and private keys, and flexible APIs.

As per claim 8:	Thompson teach an avionic system configured for flight management service, comprising: 
an aircraft configuration (config) file that is separately loadable software file in the avionic system or incorporated in an avionic service accessible by the avionic system [Thompson: para 0052-0061, 0078] wherein the avionic service is implemented by a flight management system (FMS); [Thompson: para 0047-0049; The security/integrity/authentication functions are allocated to grouped system elements which include an aircraft computing system with a hardware-based security engine and connection manager, and a provisioning function to certify credentials for new hardware that needs to communicate with the system. The “flight management system” can be given the broadest reasonable interpretation (BRI) as a computer or platform that manages various data, which may include aircraft or avian content of an aircraft computing system] 
the FMS configured to operate in a normal mode to connect to the config file; [Thompson: para 0050]
the FMS configured in the normal mode operation to corroborate an allowance of access to the config file using at least one of a set of validation procedures for corroboration prior to enablement of an execution of a request for content to the connected config file [Thompson: para 0066-0073, 0077], wherein the set of validation procedures at least comprises: 
the FMS configured to validate, by a first validation procedure, that a user request for a session is authorized based on user identification data retrieved from the config file, the FMS configured to validate, by a second validation procedure, that a client request by an Electronic Flight Bag (EFB) application for a session is authorized based on client identification data retrieved from the config file, and in response to the client request by an EFB application [Thompson: para 0071-0073; the user would then provide their username and password so as to log in to the aircraft server. The username is checked to determine whether the username is included in the ACL and a session is provided to the user as an access level dictated by the ACL. Processing data requests under the ARINC which defines an aircraft data interface that sources data to Electronic Flight Bags, airborne file servers. The user would request specific information to receive. The UD and user are authenticated using the process outlined with regard to FIGS. 2A and 2B], the FMS configured to determine that an EFB application request is encrypted and to perform a decryption procedure of the EFB application request based on private key data of a private key retrieved from the config file; and [Thompson: para 0048; computing system exchanges public keys with the aircraft computing system to provide a secure manner of validating and encrypting data. See also para 0066; determination by a challenge asking for a public key where upon successful determination, connection downloads data tags and encrypts data. Decryption of data upon successful authentication]
the FMS configured to encrypt an EFB application response based on public key data of a public key from the config file. [Thompson: para 0066, 0076; connection manager P3 then reads the challenge using the aircraft-side private key of the aircraft server 303. The connection manager P3 responds to the challenge using the cloud connection server C1 public key. Another example, see para 0082; encrypts the download data package with AES cipher block chaining (CBC) and encrypts the AES passphrase with the new aircraft-side public key] [Thompson: para 00]
Claim 9:  Thompson: para 0038, 0050; discussing the avionic system of claim 8, further comprising: in the avionic service, the config file is configured as a Connected Aircraft Configuration Database (CACDB) file.
Claim 10:  Thompson: para 0048, 0066; discussing the avionic system of claim 8, further comprising: in a direct setup mode by the FMS for connection to the config file, a setup manager configured to execute an open-world application in order to make alterations to content of the config file via a third validation procedure by a setup manager configured to use a digital signature which has already been encrypted by the public key wherein the validation procedure of the setup manager comprises an authentication procedure.
Claim 11:  Thompson: para 0066-0067; discussing the avionic system of claim 10, further comprising: in execution of the authentication procedure by the setup manager, the FMS configured to receive digital signature information for decryption of the digital signature in conjunction with use of the private key based on private key data in the config file to enable the decryption procedure.
Claim 12:  Thompson: para 0065-0066; discussing the avionic system of claim 11, further comprising: after decryption of the digital signature information, the FMS configured to compare a digital signature key based on the digital signature to a private key already in possession by the setup manager wherein, if a private key matches the digital signature key, then enabling validation of the setup manager's private key.
Claim 13:  Thompson: para 0037; discussing the avionic system of claim 12, further comprising: in response to a setup manager's validation of the private key, the FMS configured to initiate a direct setup mode by the setup manager to update content of the config file.
Claim 14:  Thompson: para 0050-0051; discussing the avionic system of claim 8, wherein the config file's content comprises a list of parameter attributes, pilot identifications, client identifications, public and private keys, and flexible APIs.
As per claim 15:	Thompson teach an apparatus for flight management service, the apparatus comprising: 
at least one processor deployed in an avionic system coupled to an aircraft configuration (config) file that is either a separately loadable software file or incorporated in an avionic service [Thompson: para 0052-0061, 0078] accessible by the processor, the at least one processor programmed to: [Thompson: para 0037]
operate in a normal mode to connect to the config file to: [Thompson: para 0050]
corroborate using at least one of a set of validation procedures for corroboration of an allowance access to the config file prior to enablement of an execution of a request for content to the connected config file [Thompson: para 0047-0049; The security/integrity/authentication functions are allocated to grouped system elements which include an aircraft computing system with a hardware-based security engine and connection manager, and a provisioning function to certify credentials for new hardware that needs to communicate with the system], wherein the processor programmed to: 
validate, by a first validation procedure, that a user request for a session is authorized based on user identification data retrieved from the config file; [Thompson: para 0051]
validate, by a second validation procedure, that a client request by an Electronic Flight Bag (EFB) application for a session is authorized based on client identification data retrieved from the config file; [Thompson: para 0071-0073; the user would then provide their username and password so as to log in to the aircraft server. The username is checked to determine whether the username is included in the ACL and a session is provided to the user as an access level dictated by the ACL. Processing data requests under the ARINC which defines an aircraft data interface that sources data to Electronic Flight Bags, airborne file servers. The user would request specific information to receive. The UD and user are authenticated using the process outlined with regard to FIGS. 2A and 2B]
in response to the client request by an EFB application, determine that an EFB application request is encrypted and to perform a decryption procedure of the EFB application request based on private key data of a private key retrieved from the config file; and [Thompson: para 0048; computing system exchanges public keys with the aircraft computing system to provide a secure manner of validating and encrypting data. See also para 0066; determination by a challenge asking for a public key where upon successful determination, connection downloads data tags and encrypts data. Decryption of data upon successful authentication]
encrypt an EFB application response based on public key data of a public key from the config file. [Thompson: para 0066, 0076; connection manager P3 then reads the challenge using the aircraft-side private key of the aircraft server 303. The connection manager P3 responds to the challenge using the cloud connection server C1 public key. Another example, see para 0082; encrypts the download data package with AES cipher block chaining (CBC) and encrypts the AES passphrase with the new aircraft-side public key] 
Claim 16:  Thompson: para 0038, 0050; discussing the apparatus of claim 15, further comprising: the processor programmed to: configure the config file as a connected Aircraft Configuration Database (CACDB) file.
Claim 17:  Thompson: para 0048, 0066; discussing the apparatus of claim 15, further comprising: the processor programmed to: in a direct setup mode for connection to the config file, configure a setup manager to execute an open-world application in order to make alterations to content of the config file by a third validation procedure by a setup manager configured to use a digital signature which has already been encrypted by the public key wherein the validation procedure of the setup manager comprises an authentication procedure.
Claim 18:  Thompson: para 00; discussing the apparatus of claim 17, further comprising: the processor programmed to: in performance of the authentication procedure by the setup manager, receive digital signature information to decrypt the digital signature in conjunction with use of the private key based on private key data in the config file to enable the decryption procedure.
Claim 19:  Thompson: para 0065-0066; discussing the apparatus of claim 18, further comprising: the processor programmed to: after decryption of the digital signature information, compare a digital signature key based on the digital signature to a private key already in possession by the setup manager wherein if a private key matches the digital signature key, then enabling validation by of the setup manager's private key.
Claim 20:  Thompson: para 0037; discussing the apparatus of claim 19, further comprising: the processor programmed to: in response to a setup manager's validation of the private key, enable initiation of a direct setup mode by the setup manager to update content of the config file.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435